86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Wayne MONTGOMERY, a/k/a Shaka Zulu X, a/k/a ThomasEdward Howard, Plaintiff-Appellant,v.Laura BESSINGER, Warden/Head Administrator, KirklandCorrectional Institute;  Captain Jackson, Captain over otherSecurity Staff at Kirkland Correctional Institute;  NurseStanley, Nurse, Maximum Security Unit, Kirkland CorrectionalInstitute;  Lieutenant Davis, Second Shift Supervisor atMaximum Security Unit of Kirkland Correctional Institute;Doctor Neal, Physician, Kirkland Correctional Institute;Parker Evatt, Commissioner, South Carolina Department ofCorrections;  B. Lymore, Sergeant, Kirkland CorrectionalInstitute;  B. Rutherford, Correctional Officer, KirklandCorrectional Institute, Maximum Security Unit;  DwayneWalker, Correctional Officer, Kirkland CorrectionalInstitute, Maximum Security Unit;  Vaughn Jackson, Captain;Lieutenant Martin, Defendants-Appellees.
No. 95-8558.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 31, 1996.

D.S.C.
AFFIRMED.
Appeal from the United States District Court for the District of South Carolina, at Greenville.   G. Ross Anderson, Jr., District Judge.  (CA-93-896-6-3AK, CA-93-909-6-3AK, CA-93-2158-6-3AK, CA-93-2159-6-3AK, CA-94-247-6-3AK)
Michael Wayne Montgomery, Appellant Pro Se.  William Henry Davidson, II, Andrew Frederick Lindemann, Elizabeth Krawcheck Rodgers, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for Appellees.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Montgomery v. Bessinger, Nos.  CA-93-896-6-3AK;  CA-93-909-6-3AK;  CA-93-2158-6-3AK;  CA-2159-6-3AK;  CA-94-247-6-3AK (D.S.C. Dec. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED